330 S.W.3d 601 (2011)
STATE of Missouri, Respondent,
v.
Stephen Lewis COOK, Appellant.
No. WD 71434.
Missouri Court of Appeals, Western District.
January 25, 2011.
Nancy A. McKerrow, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division One: THOMAS H. NEWTON, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM:
Stephen L. Cook appeals from his conviction of first degree murder, armed criminal action, and unlawful possession of a firearm. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining *602 the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).